114 F.3d 1196
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.William Milton DESPAIN, Defendant-Appellant.
No. 96-10267.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 11, 1997.Decided May 21, 1997.

Before:  WHITE,* Associate Justice, Retired, and CANBY and RYMER, Circuit Judges.


1
MEMORANDUM**


2
The warrant to search Despain's dwelling was assumed by the officers to require knock and wait.  See 18 U.S.C. § 3109.  They knocked, waited fifteen seconds and then entered.  The trial judge denied Despain's motion to suppress, observing that he thought waiting fifteen seconds after the knock was insufficient in the normal case, but, in the circumstances of this case that indicated danger to the officers, they did not need to wait more than fifteen seconds before entering the dwelling.  We agree with that ruling.  We also agree with the district court's ruling denying Despain's discovery request, which was, as his counsel admitted, "a shot in the dark."   In any event, the facts Despain wanted to discover plainly would not have improved his defense.  We affirm the conviction.



*
 The Honorable Byron R. White, Associate Justice of the United States Supreme Court, (Ret.), sitting by designation, pursuant to 28 U.S.C. § 294(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3